Exhibit 10-31

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

          This FIRST AMENDMENT to the EMPLOYMENT AGREEMENT, dated as of May 19,
2000 (the "Agreement"), by and between Energy East Corporation, a New York
corporation ("Energy East") and Wesley W. von Schack (the "Executive") is dated
as of August 1, 2001. Capitalized terms used and not defined herein shall have
the meanings given to them in the Agreement.

          Energy East and the Executive desire to amend the Agreement as set
forth below.

 1. The Agreement is hereby amended by (i) substituting for the clause "NYSEG's
    Supplemental Executive Retirement Plan" wherever it appears in the Agreement
    the clause "the Company's Supplemental Executive Retirement Plan", and (ii)
    substituting for the clause "NYSEG's Long Term Executive Incentive Share
    Plan" wherever it appears in the Agreement the clause "the Company's Long
    Term Executive Incentive Share Plan."

     

 2. The second sentence of the second paragraph of Section 5.2 of the Agreement
    is hereby amended to read in its entirety as follows:

    Notwithstanding the foregoing sentence of this Section 5.2, and any
    provision of the Company's Supplemental Executive Retirement Plan (or any
    successor plan) that may be to the contrary, if the Executive Retires from
    the Company subsequent to April 15, 2004, there shall instead be paid to the
    Executive under the Company's Supplemental Executive Retirement Plan (or any
    successor plan) an amount that shall be determined by (i) giving the
    Executive, for purposes of that plan, service credit for 40 years of
    service, (ii) deeming the Executive to be a "Key Person" as defined in, and
    for all purposes under, that plan and (iii) deeming the Executive's "highest
    three consecutive years of earnings within the last five years of
    employment" for purposes of that plan to be equal to the Executive's Base
    Salary at the rate in effect at the time he Retires plus the average of the
    highest three consecutive incentive compensation awards earned by the
    Executive within the last five years of employment under the AEIP (as
    hereinafter defined), or any successor annual executive incentive
    compensation plan.

 3. The first and second paragraphs of Section 9.1(C) of the Agreement are
    hereby amended to read in their entirety as follows:

    The second paragraph of Section 5.2 hereof shall be inapplicable, and
    notwithstanding any provision of the Company's Supplemental Executive
    Retirement Plan (or any successor plan) that may be to the contrary, the
    Company shall pay to the Executive under the Company's Supplemental
    Executive Retirement Plan (or any successor plan) an amount that shall be
    determined by (i) deeming the Executive (a) to have 40 years of service
    credit, for purposes of that plan, (b) to be at least 60 years of age and
    (c) to be a "Key Person" as defined in, and for all purposes under, that
    plan and (ii) deeming the Executive's "highest three consecutive years of
    earnings within the last five years of employment" for purposes of that plan
    to be equal to the Executive's Base Salary as determined pursuant to Section
    9.1(A)(i) hereof plus the average of the highest three consecutive incentive
    compensation awards earned by the Executive within the last five years of
    employment under the AEIP, or any successor annual executive incentive
    compensation plan, and such benefits shall be determined without regard to
    any amendment to the Company's Supplemental Executive Retirement Plan (or
    any successor plan) made subsequent to a Change-in-Control and on or prior
    to the Date of Termination, which amendment adversely affects in any manner
    the computation of retirement benefits thereunder.

    Notwithstanding any provision in the Company's Supplemental Executive
    Retirement Plan (or any successor plan) that may be to the contrary, the
    benefits otherwise payable to the Executive pursuant to this Section 9.1(C)
    shall be paid to the Executive in a lump sum payment that is equal in amount
    to the present value (determined in accordance with the methodology used to
    calculate the "Actuarial Equivalent" pursuant to Section 6(C) of the
    Company's Supplemental Executive Retirement Plan (or any successor plan)) of
    such benefits and such payments shall be in lieu of payments to which the
    Executive otherwise would have been entitled under the Company's
    Supplemental Executive Retirement Plan (or any successor plan) and shall
    satisfy any obligations that the Company would otherwise have to the
    Executive under the Company's Supplemental Executive Retirement Plan (or any
    successor plan). Such lump sum payment shall be paid to the Executive no
    later than the due date of the first payment that is or would be due to the
    Executive under the Company's Supplemental Executive Retirement Plan (or any
    successor Plan) assuming that the Executive were entitled to receive
    payments thereunder.

 4. Section 19(F) of the Agreement is hereby amended to read in its entirety as
    follows:

              (F)  A "Change-in-Control" shall be deemed to have occurred if the
    conditions set forth in any one of the following paragraphs (i), (ii), (iii)
    or (iv) shall have been satisfied during the Term:

    (i)     an acquisition by any individual, entity or group (within the
    meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
    beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
    Exchange Act) of 25% or more of either (l) the then outstanding shares of
    common stock of the Company (the "Outstanding Company Common Stock") or (2)
    the combined voting power of the then outstanding voting securities of the
    Company entitled to vote generally in the election of directors (the
    "Outstanding Company Voting Securities"); excluding, however, the following:
    (1) any acquisition directly from the Company, other than an acquisition by
    virtue of the exercise of a conversion privilege unless the security being
    so converted was itself acquired directly from the Company, (2) any
    acquisition by the Company, (3) any acquisition by any employee benefit plan
    (or related trust) sponsored or maintained by the Company or any entity
    controlled by the Company, or (4) any acquisition pursuant to a transaction
    which complies with clauses (1), (2) and (3) of subsection (iii) of this
    definition; or

    (ii)     a change in the composition of the Board such that the individuals
    who, as of August 1, 2001, constitute the Board (such Board shall be
    hereinafter referred to as the "Incumbent Board") cease for any reason to
    constitute at least a majority of the Board; provided, however, for purposes
    of this Section 19(F), that any individual who becomes a member of the Board
    subsequent to August 1, 2001, whose election, or nomination for election by
    the Company's shareholders, was approved by a vote of at least two-thirds of
    those individuals who are members of the Board and who were also members of
    the Incumbent Board (or deemed to be such pursuant to this proviso) shall be
    considered as though such individual were a member of the Incumbent Board,
    but, provided, further, that any such individual whose initial assumption of
    office occurs as a result of either an actual or threatened election contest
    (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
    the Exchange Act) or other actual or threatened solicitation of proxies or
    consents by or on behalf of a Person other than the Board shall not be so
    considered as a member of the Incumbent Board; or

    (iii)     consummation of a reorganization, merger or consolidation or sale
    or other disposition of all or substantially all of the assets of the
    Company ("Corporate Transaction"); excluding, however, such a Corporate
    Transaction pursuant to which (1) all or substantially all of the
    individuals and entities who are the beneficial owners, respectively, of the
    Outstanding Company Common Stock and Outstanding Company Voting Securities
    immediately prior to such Corporate Transaction will beneficially own,
    directly or indirectly, more than 60% of, respectively, the outstanding
    shares of common stock, and the combined voting power of the then
    outstanding voting securities entitled to vote generally in the election of
    directors, as the case may be, of the corporation resulting from such
    Corporate Transaction (including, without limitation, a corporation which as
    a result of such transaction owns the Company or all or substantially all of
    the Company's assets either directly or through one or more subsidiaries) in
    substantially the same proportions as their ownership, immediately prior to
    such Corporate Transaction, of the Outstanding Company Common Stock and
    Outstanding Company Voting Securities, as the case may be, (2) no Person
    (other than the Company, any employee benefit plan (or related trust) of the
    Company or any entity controlled by the Company or such corporation
    resulting from such Corporate Transaction) will beneficially own, directly
    or indirectly, 25% or more of, respectively, the outstanding shares of
    common stock of the Company resulting from such Corporate Transaction or the
    combined voting power of the outstanding voting securities of such
    corporation entitled to vote generally in the election of directors except
    to the extent that such ownership existed prior to the Corporate
    Transaction, and (3) individuals who were members of the Incumbent Board
    will constitute at least a majority of the members of the board of directors
    of the corporation resulting from such Corporate Transaction; or

    (iv)     the approval by the stockholders of the Company of a complete
    liquidation or dissolution of the Company.

     

 5. Subparagraph (III) of Section 19(O) of the Agreement is hereby amended to
    read in its entirety as follows:

              (III)  requiring the Executive to be based anywhere that is not
    within a 50-mile radius of his current residence (1035 Fifth Avenue, New
    York, New York 10028), except for required travel on the Company's business
    to an extent substantially consistent with the Executive's present business
    travel obligations;

 6. Section 19(U) of the Agreement is hereby amended to read in its entirety
    "Intentionally Left Blank".

     

 7. The Agreement is in all other aspects ratified and confirmed without
    amendment.

          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

 

ENERGY EAST CORPORATION


By:   /s/ Kenneth M. Jasinski                
      Kenneth M. Jasinski
      Executive Vice President,
      General Counsel and Secretary

 

 

EXECUTIVE


  /s/ Wesley W. von Schack                  
WESLEY W. von SCHACK